DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 26 is objected to because of the following informalities:  the claim recites the following structures:

    PNG
    media_image1.png
    180
    323
    media_image1.png
    Greyscale

, which must be deleted (as they are replaced by subsequent structures of Applicant’s formulae (15-1) and (15-2)).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351816 A1).
	Regarding Claims 1-7, 9-18, and 29-31, Kim et al. discloses an organic electroluminescent (EL) device for the production of displays comprising an organic layer including a light-emitting layer interposed between a pair of electrodes (Abstract; [0005]); the light-emitting layer comprises a first compound represented by Formula 1 as host material and a second compound represented by Formula 2 as dopant material:

    PNG
    media_image2.png
    374
    380
    media_image2.png
    Greyscale

(Abstract; [0010], [0364]-[0365]).  There further exists a hole-transporting layer interposed between the anode and the light-emitting layer, as well as an electron-transporting layer interposed between the cathode and the light-emitting layer (Fig. 4; [0294]).  Kim et al. discloses the following embodiment for the second compound:

    PNG
    media_image3.png
    224
    399
    media_image3.png
    Greyscale

(page 81).  However, Kim et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula (1).  Nevertheless, it would have been obvious to modify compound D1-65 as disclosed by Kim et al. (above) such that X = sulfur atom (S), L1-6 = single bond, Ar2 = Ar4 = unsubstituted aryl group including 6 ring carbon atoms (phenyl), Ar1 = Ar3 = substituted aryl group having 12 ring carbon atoms (methyl-substituted biphenyl) (or substituted aryl group having 6 ring carbon atoms (phenyl- and methyl-substituted phenyl), and R1-10 = hydrogen of Applicant’s formulae (1)-(4).  The motivation is provided by the fact that the modification merely involves change in position of the two arylamino groups (by one) around the fused benzene ring, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Kim et al.’s general Formula 2 shown above), thus rendering the production predictable with a reasonable expectation of success.

	Regarding Claim 8, Kim et al. discloses another embodiment for the second compound:

    PNG
    media_image4.png
    257
    400
    media_image4.png
    Greyscale

(page 81) which can be modified using the same rationale as provided by the Office (above) such that X = oxygen atom (O), L1-6 = single bond, Ar2 = Ar4 = unsubstituted aryl group including 6 ring carbon atoms (phenyl), Ar1 = Ar3 = substituted aryl group having 6 ring carbon atoms (substituted phenyl), and R1-10 = hydrogen of Applicant’s formula (1).

Regarding Claims 19-26, Kim et al. discloses the following embodiment as the first compound (included in the light-emitting layer):

    PNG
    media_image5.png
    244
    396
    media_image5.png
    Greyscale

(page 49) such that R101-108 = hydrogen, R110 = unsubstituted aryl group including 6 ring carbon atoms (phenyl) (or -L101-Ar101 (with L101 = single bond and Ar101 = unsubstituted aryl group including 6 ring atoms (phenyl))), and R109 = -L101-Ar101 (with L101 = single bond and Ar101 = unsubstituted heterocyclic group including 20 ring atoms) of Applicant’s formula (11); R72-75 = bonding to L101 or hydrogen, X11 = oxygen (O), R76 = R79 = hydrogen, and R77-78 = forms an unsubstituted unsaturated ring (benzothiophene) of Applicant’s formulae (12)- (15); X13 = sulfur (S) and R90-93 = hydrogen of Applicant’s formula (15-2).  

Regarding Claim 27, Kim et al. discloses another embodiment as the first compound (included in the light-emitting layer):

    PNG
    media_image6.png
    206
    561
    media_image6.png
    Greyscale

(page 67) such that R101A-108A = hydrogen, L101 = unsubstituted arylene group including 6 or 10 ring carbon atoms (phenylene or naphthalene), Ar101 = unsubstituted heterocyclic group including 20 ring atoms, X12 = oxygen (O), and R76-79 = hydrogen of Applicant’s formula (16).

Regarding Claim 28, Kim et al. discloses another embodiment as the first compound (included in the light-emitting layer):

    PNG
    media_image7.png
    250
    398
    media_image7.png
    Greyscale

(page 70) such that R101A-108A = hydrogen, L101 = single bond or unsubstituted arylene group including 6 ring carbon atoms (phenylene), Ar101 = unsubstituted aryl group including 6 ring carbon atoms (phenyl), X12 = oxygen (O), R72A-75A = bond to L101 or hydrogen, R78A and R79A form a ring represented by Applicant’s formula (12A-1) (with R80-83 = hydrogen), and R76A and R77A form an unsubstituted unsaturated ring (benzothiophene) of Applicant’s formula (12A).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786